—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered June 14, 1991, convicting her of manslaughter in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has raised no issue which does not fall within the scope of her waiver of her right to appeal. We find that this waiver was made voluntarily and with full knowledge of its consequences. The judgment under review should therefore be affirmed (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; see also, People v Seaberg, 74 NY2d 1; People v Thompson, 60 NY2d 513; People v Williams, 36 NY2d 829, cert denied 423 US 873). Thompson, J. P., Bracken, Balletta and Joy, JJ., concur.